United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
GENERAL SERVICES ADMINISTRATION,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2144
Issued: February 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2006 appellant filed a timely appeal of a July 14, 2006 merit decision
of the Office of Workers’ Compensation Programs, denying her claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained recurrences of disability on July 25, August 5
and December 28, 2005 or April 12, 2006 causally related to her June 15, 2004 employment
injury.
FACTUAL HISTORY
On June 19, 2004 appellant, then a 50-year-old regional account/project manager, filed a
traumatic injury claim alleging that on June 15, 2004 she experienced low back pain after
securing cables to a fax machine that tilted and almost fell off a table. She stopped work on
June 16, 2004. Appellant was released to return to full-duty work on June 28, 2004 by

Dr. Lisa R. Herbert, a Board-certified family practitioner. On October 27, 2005 the Office
accepted appellant’s claim for aggravation of lumbar radiculopathy.
On March 20, 2006 appellant filed claims, CA-2a forms, alleging that she sustained
recurrences of disability on July 25, August 5 and December 28, 2005. Regarding the alleged
July 25, 2005 recurrence of disability, she stated that, after arriving at work, she experienced
severe radiating pain after walking from the bus stop to her office building. Appellant indicated
that she could not work. As to the alleged August 5, 2005 recurrence of disability, she stated that
she was unable to raise her legs to step up onto a bus without experiencing back pain.
Concerning the alleged December 28, 2005 recurrence of disability, appellant related that, while
walking upstairs at home with laundry, she felt a sharp pain in her lower back which radiated
down both legs to her calves and she could not continue walking. She stated that the pain and
radiation remained for several days.
On April 17, 2006 appellant filed a CA-2a form alleging that she sustained a recurrence
of disability on April 12, 2006. She stated that, as she tried to get out of bed, she experienced
severe back pain, her legs trembled and pain radiated down both legs.
Appellant submitted a January 12, 2006 form report from Dr. Soon-Chae Choi, a Boardcertified orthopedic surgeon, who provided a history that on June 15, 2004 appellant sustained a
work-related lower back injury when she lifted a fax machine. Dr. Choi diagnosed facet
hypertrophy in the lower back based on x-ray examination. He also diagnosed chronic low back
pain and lumbar radiculopathy. Dr. Choi stated that appellant was totally disabled from
December 28 to 30, 2005 and noted her physical limitations.
By letter dated May 31, 2006, the Office advised appellant that it had not received
medical evidence sufficient to establish her recurrence of total disability claims. It further
advised her about the factual and medical evidence she needed to submit to establish her claims.
The Office received reports dated April 27 and May 18, 2006 which contained the typed
name of Dr. Germaine N. Rowe, a Board-certified physiatrist, who stated that appellant received
epidural steroid injections at the L4-5 and L5-S1 levels for low back pain and lumbar
radiculopathy. Additional reports of the same date which also contained Dr. Rowe’s typed name
stated that appellant had degenerative disc changes at multiple levels, bilateral facet hypertrophy
at L4-5 and L5-S1 and a posterior disc protrusion at L5-S1.
Appellant submitted post-procedure instructions dated April 27 and May 18, 2006 that
were signed by a nurse whose signature is illegible. In a May 30, 2006 note, Dr. Choi indicated
that appellant was treated on November 17, 2005 and January 11, March 2, April 6 and
May 30, 2006.
By decision dated July 14, 2006, the Office found that appellant did not sustain
recurrences of total disability on July 25, August 5 and December 28, 2005 and April 12, 2006

2

causally related to the accepted June 15, 2004 employment-related injury. Appellant failed to
submit sufficient medical evidence to establish her claims.1
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9

1

Following the issuance of the Office’s July 14, 2006 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

20 C.F.R. § 10.5(x).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

6

Alfredo Rodriquez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

3

ANALYSIS
The Office accepted that appellant sustained an aggravation of lumbar radiculopathy
while in the performance of duty on June 15, 2004. On March 20 and April 17, 2006 she sought
compensation for her ongoing back problems. The Board finds that appellant has failed to
submit rationalized medical evidence establishing that her claimed recurrent back condition was
caused or aggravated by her accepted employment-related aggravation of lumbar radiculopathy.
Dr. Choi’s January 12, 2006 form report stated that appellant sustained a work-related
lower back injury while in the performance of duty on June 15, 2004. He indicated that she was
totally disabled from December 28 to 30, 2005. However, Dr. Choi did not address how
appellant’s disability during the claimed period was causally related to the accepted employment
injury. The Board finds that Dr. Choi’s report is insufficient to establish appellant’s claim.
The unsigned reports which contain the typed name of Dr. Rowe have no probative value
as the author(s) cannot be identified as a physician.10 As these reports lack proper identification,
the Board finds that they do not constitute probative medical evidence sufficient to establish
appellant’s burden of proof.11 The post-procedure instructions of a nurse whose signature is
illegible do not constitute probative medical evidence inasmuch as a nurse is not considered a
physician under the Federal Employees’ Compensation Act.12
Appellant failed to submit sufficient rationalized medical evidence establishing that her
disability on July 25, August 5 and December 28, 2005 or April 12, 2006 resulted from the
effects of her employment-related aggravation of lumbar radiculopathy. The Board finds that
she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she was disabled on July 25,
August 5 and December 28, 2005 and April 12, 2006 due to her accepted employment injury.

10

Ricky S. Storms, supra note 5.

11

Vickey C. Randall, 51 ECAB 357, 360 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value).
12

See Thomas Lee Cox, 54 ECAB 509 (2003); Janet L. Terry, 53 ECAB 570 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

